Citation Nr: 1714830	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate initial rating greater than 10 percent prior to December 9, 2015, for impairment of sphincter control.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Y.G.


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) in August 2010.  A transcript of that hearing is associated with the record.

In July 2014, the Board issued a decision denying entitlement to a disability rating greater than 30 percent for ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis and remanded the issue of entitlement to a TDIU for a total disability rating based on individual unemployability (TDIU) for additional development.  The Board also granted a separate initial rating of 10 percent for impairment of sphincter control, rated under 38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran appealed the Board's July 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Partial Remand (JMPR).  The issue of entitlement to a rating in excess of 30 percent for ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis was not appealed by the Veteran, and this portion of the Board's July 2014 decision remains undisturbed.  The July 2014 decision was vacated with respect to the assignment of a 10 percent rating for impairment of sphincter control and remanded to the Board for additional consideration.

In an October 2016 rating decision, the RO assigned an increased rating of 30 percent effective December 9, 2015.  That decision has not been effectuated, however.  Thus, the Board has characterized the issue as shown on the first page.  

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  Specifically, the issues of entitlement to a TDIU and increased ratings for maxillary sinus disease and headaches, dysthymic disorder and generalized anxiety disorder, and deviated nasal septum are on appeal.  Notably, although the record includes an October 2016 rating decision that awarded a TDIU effective November 12, 2010, that decision has not yet been effectuated; thus, the issue of entitlement to a TDIU remains pending.  

When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the issues, the Board declines to take any further action on the issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's impairment of sphincter control has been manifested by no more than occasional involuntary bowel movements necessitating the wearing of a pad.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for impairment of sphincter control have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  Letters dated in July 2008, December 2010, and January 2011 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains an August 2005 decision from an Administrative Law Judge awarding the Veteran disability benefits from the Social Security Administration (SSA).  Although the RO requested a copy of the Veteran's medical records from the SSA, an August 2007 response from the SSA reflects that they were unable to locate the Veteran's medical records.  Accordingly, additional efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded a VA examination with respect to his claim, most recently in December 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's impairment of sphincter control under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the December 2015 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the Acting VLJ at the August 2010 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a July 2014 decision, the Board awarded a separate 10 percent disability rating for impairment of sphincter control as a component of his service-connected ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis.  That decision was effectuated by the RO in a July 2015 rating decision, which assigned an initial disability rating of 10 percent, effective July 17, 2008.  The Veteran's impairment of sphincter control is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus.

Under Diagnostic Code 7332, a noncompensable rating is assigned for healed or slight impairment of sphincter control without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 percent rating is warranted when there is constant slight, or occasional moderate leakage.  Id.  A 30 percent rating is assigned when the evidence shows occasional involuntary bowel movements necessitating the wearing of a pad.  Id.  A 60 percent rating is for assignment when there is extensive leakage and fairly frequent involuntary bowel movements.  Id.  A maximum 100 percent rating is warranted when there is complete loss of sphincter control.  Id.

VA treatment records from 2007 through 2015 reflect that the Veteran had frequent daily bowel movements, ranging from at least six to 30 bowel movements per day, which were usually triggered by ingesting food or water.  In addition, the Veteran reported experiencing bowel movements during the night, ranging from two to four per night.  He reported that he wore pads during the day in case he could not reach the bathroom in time.  In addition, he complained of abdominal cramping, bloating, gas, and occasional blood in the stool.  The record indicates that weight was stable, generally fluctuating between 204 and 221 pounds during the pendency of the appeal.  A November 2011 VA treatment record indicates that the Veteran's nutritional status was mildly to moderately compromised, but the Veteran did not meet the criteria for Ensure supplementation.  The treatment records reveal no other findings of compromised nutritional status, though they do indicate that the Veteran had vitamin deficiency secondary to his service-connected disability.  A May 2012 treatment record notes that the Veteran "[c]hronically does not have control of his bowel movements."  In October 2013, the Veteran denied experiencing bowel incontinence including dribbling or the need to wear a continence containment garment.

The Veteran was provided a VA examination in March 2008.  The examiner noted that the Veteran had abdominal cramps and urgency.  The Veteran reported that an abdominal cramp meant that diarrhea was forthcoming and that he must rush to the restroom or risk soiling his underwear and his outer clothing if the stool quantity was large.  He was on medicine, Rifaximin, for relief of diarrhea.  He did not describe any other associated symptoms of the gastrointestinal tract.  There was no evidence of recent weight loss on general inspection of the corpus.  Examination of the abdomen revealed tenderness with no guarding and hyperactive bowel sounds.  The diagnosis was ulcerative colitis, status post total colectomy with revision of collection pouch from colostomy and reconnection of intestinal tract, with recurrent symptomatology of abdominal cramping, abdominal pain, ten to twelve liquid stools per day, marked urgency, rectal incontinence occurring shortly after the onset of urgency, without arthritis or arthralgia or skin lesions or recent fever or chills, weight reportedly normal.

The Veteran was provided a VA examination in November 2008.  The examiner noted that the Veteran underwent surgical treatment for his ulcerative colitis in January 2006, consisting of a total colectomy with ileostomy.  Several months later in April 2006, he underwent a second surgery where a J-pouch was formed and anastomosed to the anal verge.  The ileostomy was taken down at that time.  After the second surgery, he began to have a significant increase in diarrhea.  The Veteran reported that he continued to have six to ten bowel movements per day and two to three bowel movements at night.  There was no fever, chills, rectal bleeding, abdominal pain, or weight loss.  He reported periods of urgency where he needed to get to a restroom within a minute or two otherwise he was at risk of having an episode of fecal incontinence, where he would soil his underwear.  The Veteran was not using pads, diapers, or special underwear.  On examination, the abdomen was nontender, and bowel tones were active.  The examiner noted that anal tone was within normal limits or adequate at the time of a September 2008 flexible sigmoidoscopy.  The diagnosis was listed as: chronic pouchitis associated with persistent diarrhea of six to ten loose or semi-formed stools per day and two to three loose stools at night.  The Veteran continued to have periods of urgency with intermittent abdominal cramps. 

An April 2009 statement from P.A., a nurse, explained that the Veteran was tied to the toilet and in spite of every effort to reach it in time to defecate normally, he had episodes of bowel incontinence, carried extra underwear, and used four to five adult diapers per day.  P.A. stated that the Veteran was not employed and "found that no one will hire him because of his bowel issues.  At this place in his life, he is essentially not employable." 

A June 2009 statement from, Dr. R.M.M., a VA physician, stated that the Veteran had a history of ulcerative colitis and underwent surgery in 2006 and that since that time, he had chronic pouchitis that had been refractory to various medications.  The physician added that the Veteran continued to have persistent symptoms. 

During his August 2010 hearing before the Board, the Veteran testified that he had fifteen to thirty bowel movements per day and three to five movements at night.  He reported that his bowel movements were a soft or liquidy consistency, described as diarrhea.  He noted that his bowel movements became bloody and painful at least one time per month and described multiple visits to the hospital emergency room each year.  He explained that he was no longer able to work driving a truck due to the need to have a bathroom close by for frequent trips.  He reported that he wore four to five adult diapers per day due to bowel leakage.

In a January 2011 statement, L.P., M.D., a VA physician, reported that the Veteran's pouchitis resulted in severe and frequent symptoms, which included "extremely frequent diarrheal bowel movements, severe urgency when he needs to use the restroom and abdominal pain."  She noted that "[t]hese symptoms would make it extremely difficult for him to be employed."

The Veteran was provided a VA examination in February 2011.  The examiner noted that the Veteran experienced approximately ten to twelve diarrheal stools per day.  The Veteran wore a pad in case he could not make it to the restroom.  He reported that when he went to school, he needed to change the pad one to three times a day.  He took at least four to five pads to school but routinely did not need to use that many pads during his school day.  There was no weight loss noted and no abdominal pain reported.  The Veteran had not worked since 2004 as a truck driver due to his ulcerative colitis.  Over the last two years, he had been a full-time student at Metro State College taking a degree in communications as well as a minor in Spanish.  The Veteran took 12 semester hours of credit per semester.  Over the previous year, the only school time lost was for doctor visits, although the Veteran tended to arrange his visits so as to not miss class.  Nutritional status was normal.  Examination of the abdomen was supple.  Bowel tones were present and normal.  There was no tenderness elicited to direct palpation.  Rectal examination disclosed a normal anal tone.  The Veteran had ulcerative colitis requiring total colectomy with an ileoanal ulcer with a J-pouch formation.  The Veteran had surgery in January 2006 and the ileostomy was taken down and anastomosed to the J-pouch in April 2006.  The Veteran had chronic pouchitis with persistent small volume watery diarrhea (severe as reported by the Veteran) with approximately thirteen to sixteen watery stools per twenty-four hours including two to three stools during the evening.  There was no abdominal pain reported, no incontinence reported, and anal tone was normal.  There was no weight loss or malnutrition.  Current nutritional status was normal.  The examiner stated that there was no severe impairment of the Veteran's health.

In December 2015, the Veteran underwent another VA examination.  The Veteran reported ten bowel movements per day which were accompanied by gas and intestinal cramps.  He indicated that the bowel movements take between 15 and 20 minutes in the bathroom, and that after the defecations, he felt drained and exhausted.  He also noted fecal leakage which he could not control, which requires him to wear diapers when going out of the house.  The examiner found that the Veteran's episodes of bowel disturbance resulted in more or less constant abdominal distress.  The intestinal condition did not result in weight loss, but did cause general debility and malnutrition which was not marked.  The examiner remarked that the Veteran had frequent bowel movements and occasional incontinence with chronic intestinal pain and bloating.  In a separate examination report, also dated in December 2015, the examiner found that the Veteran's impairment of rectal sphincter control resulted in leakage necessitating the wearing of a pad, occasional moderate leakage, and occasional involuntary bowel movements.

After a thorough review of the evidence of record, the Board concludes that an initial disability rating of 30 percent is warranted for the Veteran's impairment of sphincter control during the entire appeal period.  Since the initial grant of service connection, the Veteran's impairment of sphincter control has been manifested by occasional moderate leakage necessitating the use of adult diapers (or a risk of soiling undergarments) and occasional involuntary bowel movements.  In March 2008, the Veteran reported having to rush to the bathroom when he felt the urge in order to avoid soiling his clothing.  In April 2009, P.A. reported that the Veteran experienced bowel incontinence and that he required four to five adult diapers per day.  During his August 2010 hearing before the Board, the Veteran reported using four to five adult diapers per day due to bowel leakage.  In a February 2011 VA examination, the Veteran reported that he wore a pad in case he could not make it to the restroom in time.  He noted that he used approximately four to five pads per day.  In December 2015, the VA examiner concluded that the Veteran's disability resulted in occasional moderate leakage necessitating the wearing of a pad and occasional involuntary bowel movements.  Based on this evidence, the Board concludes that the Veteran's impairment sphincter control has been manifested by occasional involuntary bowel movements necessitating the wearing of a pad; accordingly, an initial rating of 30 percent is warranted under Diagnostic Code 7332.

However, an initial rating greater than 30 percent is not warranted at any time during the appeal period, as the evidence does not demonstrate extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  Although the evidence shows that the Veteran experiences bowel movements as frequently as 30 times per day, the evidence does not show that these bowel movements are involuntary.  Based on the Veteran's testimony and statements during VA examinations, the Veteran is usually able to make it to the restroom for bowel movements, and uses an adult diaper in case he is unable to reach a restroom in time and for bowel leakage.  There is also no evidence to suggest that his bowel leakage is extensive.  Moreover, the December 2015 VA examiner specifically found that the Veteran's leakage was occasional and moderate, and that he experienced occasional (not fairly frequent) involuntary bowel movements.  As there is no medical or lay evidence of record suggesting that the Veteran experiences extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control, an initial rating greater than 30 percent is not warranted for the Veteran's impairment of sphincter control at any time during the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected impairment of sphincter control are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's impairment of sphincter control presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  That matter is pending adjudication as a separate issue.  Thus, the Board will not consider it here.  


ORDER

Entitlement to an initial disability rating of 30 percent, but no greater, for the Veteran's impairment of sphincter control is granted, subject to the laws and regulations governing the payment of monetary benefits.





______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


